DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed March 30, 2022 is acknowledged.  Claims 1, 7, 10, and 12-25 are pending in the application.  Claims 2-6, 8-9, and 11 have been cancelled.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.

Claim Objections
Claim 13 is objected to because of the following informalities:  
For claim 13 at line 4, it is suggested to insert “M” after “0.01” and before “to”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 10, 12-21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gusek et al. WO 2012016190 (hereinafter “Gusek”) in further view of Buchholt et al. WO 9115517 (hereinafter “Buchholt”) and Zhou et al. WO 2010121492 (hereinafter “Zhou”).
With respect to claim 1, Gusek teaches a dispersion comprising water (Abstract; P2, L15-19; P6, L33-P7, L6; P8, L9-12; and P12, L23-30).
Regarding the limitation of citrus fibers comprising a galacturonic acid component and having a close packing concentration (c*) of at most 3.80%; wherein: said galacturonic acid component comprises: galacturonic acid; and methyl esterified galacturonic acid, wherein the methyl esterified galacturonic acid being at least 30 wt% of the galacturonic acid component as recited in claim 1, Gusek teaches the water dispersion comprises citrus fibers with c* close packing concentration value of less than 3.8% (Abstract; P2, L13-19; P6, L33-P7, L6; P7, L30-P8, L3; P8, L30-33; P12, L23-30; and P18-P19, claims 9-11).  It is reasonable to assert that the citrus fibers described in Gusek comprise the claimed galacturonic acid component since the instant specification indicates the citrus fibers were manufactured in accordance with WO 2012016190, which is the disclosure of Gusek and cited above, and the citrus fibers prepared from the method of Gusek comprise galacturonic acid and methyl esterified galacturonic acid (see paragraphs [0053]-[0054]; and P19, Table 1 of the instant specification).  Additionally, Gusek teaches the citrus fiber is prepared from pectinaceous material (P3, L7-16), and it is well understood that pectinaceous material of citrus fiber comprises galacturonic acid which is partially esterified as methyl ester.
However, Gusek does not expressly teach the amount of methyl esterified galacturonic acid relative to the total weight of the galacturonic acid component (MEGA and gluconic acid). 
Buchholt teaches aqueous dispersions comprising pectin-containing material from citrus pulp.  The pectic substances are processed which yields galacturonic acid component comprising at least about 3% methyl esterified galacturonic acid (P1, L22-P2, L5; P9, L11-17; and P16, L15-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Buchholt, to select any portions of the disclosed range of methyl esterified galacturonic acid, including the instantly claimed range, from the range disclosed in the prior art reference with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Gusek and Buchholt similarly teach citrus fiber material comprising pectinaceous material, Buchholt teaches the degree of the gelling properties of the composition depends on the proportion of the galacturonic acid residues which are in the methyl ester form (P3, L23-25), and Gusek teaches processing citrus pulp to obtain citrus fiber having improved properties (P2, L3-6; and P7, L26-29).  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of said aqueous dispersion has an ionic strength of at least 0.01 M as recited in claim 1, Gusek does not expressly disclose this limitation.
Buchholt teaches aqueous dispersions comprising pectin-containing material from citrus pulp.  The product may comprise a high amount of ions (P9, L11-28; P14, L21-25; and P16, L15-22).
Zhou teaches dispersing citrus fibers in an aqueous composition.  The aqueous composition is prepared by the addition of water-soluble salt to water to an ionic strength of at least 20 mM (at least .020 M) (P6, L25-30; P10, L30-P11, L24; P15, L25-P16, L14; P18, L13-16; P22, L1-6; P23, L21-P24, L9; P31, L12-19; P33, L1-9; and P34, L15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Buchholt and Zhou, to select any portions of the disclosed range of ionic strength, including the instantly claimed range, from the range disclosed in the prior art references with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Buchholt, Zhou, and Gusek similarly teach preparing and utilizing aqueous dispersions of citrus fibers, Gusek and Zhou similarly teach dissolving NaCl and CaCl2 in the aqueous preparation (Gusek: P9, L6-21 and 28-33 and Zhou: P1, L7-9; P18, L13-16; and P25, L30-P27, L18), Zhou discloses the introduction of the water-soluble salt alters the surface charge of the colloidal particles and stabilizes the final product (P18, L24-P19, L6), and Buchholt teaches binding of the pectic substances is enhanced by the presence of ions in the composition (P2, L31-33; and P14, L21-25).  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of a pH in a range of from 4.5 to 9.0 as recited in claim 1, Gusek does not expressly disclose this feature.
Buchholt teaches adjusting the pH of the aqueous dispersions comprising pectin-containing material from citrus pulp to a value within the range of 2.5-8 (P9, L11-28; P13, L12-14; P16, L15-22; and P21, L14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Buchholt, to select any portions of the disclosed pH, including the instantly claimed range, from the range disclosed in the prior art reference with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Gusek and Buchholt similarly teach citrus fiber material comprising pectinaceous material, Buchholt teaches within this pH range the stability of the pectin is high (P13, L12-14; and P21, L14-17), and Gusek teaches processing citrus pulp as well as including processing aids, such as acids and bases, to tailor the properties of the final product and obtain citrus fiber having improved properties (P2, L3-6; and P7, L7-10, 12-13, and 26-29).  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of a rigidity of at most 3000 Pa/(wt%) as recited in claim 1, it is reasonable to assert that the citrus fibers described in Gusek comprise the claimed rigidity since the instant specification indicates the citrus fibers were manufactured in accordance with WO 2012016190, which is the disclosure of Gusek and cited above, and the citrus fibers prepared from the method of Gusek comprise a rigidity of 1651 Pa/wt% and 2502 Pa/wt% (see paragraphs [0053]-[0055]; and P19, Table 2 of the instant specification).  Additionally, the dispersion of modified Gusek would naturally display the claimed rigidity since modified Gusek, as shown above, teaches an aqueous dispersion that is substantially similar to the presently claimed aqueous dispersion, absent any clear and convincing evidence to the contrary.
Regarding the limitation of the citrus fibers contain soluble fibers (SF) and insoluble fibers (IF), wherein a weight ratio IF:SF is between 99.0:1.0 and 70.0:30.0 as recited in claim 1, it is reasonable to assert that the citrus fibers described in Gusek comprise the claimed ratio of insoluble fibers to soluble fibers since the instant specification indicates the citrus fibers were manufactured in accordance with WO 2012016190, which is the disclosure of Gusek and cited above, and the citrus fibers prepared from the method of Gusek comprise 81.7% insoluble fiber and 7.0% soluble fiber (IF:SF of 92.1:7.9) as well as 84.8% insoluble fiber and 4.0% soluble fiber (IF:SF: of 95.5:4.5) (see paragraphs [0053]-[0054]; and P19, Table 1 of the instant specification).  Additionally, Gusek teaches the fibrous pecto-cellulosic citrus fiber component is prepared from pectinaceous and cellulosic material (P3, L7-16), and it is well understood that these materials comprise both insoluble fiber and soluble fiber.
Regarding the limitation of the citrus fibers are present in an amount (ω); the citrus fibers are present in a ratio ω/c* of at least 1.05 as recited in claim 1, Gusek teaches citrus fiber is dispersed in water to obtain a 3% citrus fiber solution and the c* close packing concentration value is less than 3.8% (Abstract; P2, L13-19; P7, L30-P8, L3; and P12, L23-30) which is equivalent to a ratio of ω/c* of at least about .79 and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of the aqueous dispersion is a water suspension as recited in claim 1, Gusek teaches the citrus fiber is dispersed in water (Abstract; P2, L15-19; and P12, L23-30).

With respect to claim 7, modified Gusek is relied upon for the teaching of the aqueous dispersion of claim 1 and has been addressed above.
Regarding the limitation of wherein said citrus fibers contain galacturonic acid in an amount of at most 20 wt% relative to the total weight of anhydrous citrus fibers as recited in claim 7, it is reasonable to assert that the citrus fibers described in Gusek comprise the claimed galacturonic acid content since the instant specification indicates the citrus fibers were manufactured in accordance with WO 2012016190, which is the disclosure of Gusek and cited above, and the citrus fibers prepared from the method of Gusek comprise 8.9% (dry weight %) galacturonic acid (see paragraphs [0053]-[0054]; and P19, Table 1 of the instant specification).  Additionally, Gusek teaches the fibrous pecto-cellulosic citrus fiber component is prepared from pectinaceous and cellulosic material (P3, L7-16), and it is well understood that pectinaceous material of citrus fiber comprises galacturonic acid. 

With respect to claim 10, modified Gusek is relied upon for the teaching of the aqueous dispersion of claim 7 and has been addressed above.
Regarding the limitation of wherein the galacturonic acid has a degree of methyl esterification (DE) of at least 30 as recited in claim 10, it is reasonable to assert that the citrus fibers described in Gusek comprise the claimed degree of methyl esterification since the instant specification indicates the citrus fibers were manufactured in accordance with WO 2012016190, which is the disclosure of Gusek and cited above, and the citrus fibers prepared from the method of Gusek have a degree of methyl esterification of 66 and 49 (see paragraphs [0053]-[0054]; and P19, Table 1 of the instant specification).  Additionally, Gusek teaches the citrus fiber is prepared from pectinaceous material (P3, L7-16), and it is well understood that pectinaceous material of citrus fiber comprises galacturonic acid which is partially esterified as methyl ester.

With respect to claim 12, Gusek teaches a food or feed product (Abstract; P2, L23-25; and P9, L1-3).
Regarding the limitation of comprising a nutrient and the aqueous dispersion of claim 1 as recited in claim 12, Gusek teaches using the citrus fiber preparations in food and feed applications including dairy products, frozen products, bakery products, fats and oils, fruit products, confectionary, meat products, soups, sauces, dressings, and beverages (Abstract; P2, L15-28; and P8, L30-P9, L21).  Additionally, modified Gusek is relied upon for the teaching of the aqueous dispersion of claim 1 and has been addressed above.

With respect to claim 13, Gusek teaches preparing a dispersion (Abstract; P2, L15-19; P8, L9-12; and P12, L23-30).  Additionally, modified Gusek is relied upon for the teaching of the aqueous dispersion of claim 1 and has been addressed above.
Regarding the limitation of dispersing the citrus fibers having a close packing concentration (c*) of at most 3.8 wt% in an aqueous medium having an ionic strength of at least 0.01 M to form the aqueous dispersion as recited in claim 13, Gusek teaches citrus fiber is dispersed in water, and the c* close packing concentration value of the citrus fiber is less than 3.8% (Abstract; P2, L13-19; P7, L30-P8, L3; and P12, L23-30).
However, Gusek does not expressly disclose the water has an ionic strength of at least 0.01 M.
Buchholt teaches aqueous dispersions comprising pectin-containing material from citrus pulp.  The product may comprise a high amount of ions (P9, L11-28; P14, L21-25; and P16, L15-22)
Zhou teaches dispersing citrus fibers in an aqueous composition.  The aqueous composition is prepared by the addition of water-soluble salt to water to an ionic strength of at least 20 mM (at least .020 M) (P6, L25-30; P10, L30-P11, L24; P15, L25-P16, L14; P18, L13-16; P22, L1-6; P23, L21-P24, L9; P31, L12-19; P33, L1-9; and P34, L15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Buchholt and Zhou, to select any portions of the disclosed range of ionic strength, including the instantly claimed range, from the range disclosed in the prior art references with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Buchholt, Zhou, and Gusek similarly teach preparing and utilizing aqueous dispersions of citrus fibers, Gusek and Zhou similarly teach dissolving NaCl and CaCl2 in the aqueous preparation (Gusek: P9, L6-21 and 28-33 and Zhou: P1, L7-9; P18, L13-16; and P25, L30-P27, L18), Zhou discloses the introduction of the water-soluble salt alters the surface charge of the colloidal particles and stabilizes the final product (P18, L24-P19, L6), and Buchholt teaches binding of the pectic substances is enhanced by the presence of ions in the composition (P2, L31-33; and P14, L21-25).  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claims 14-16, modified Gusek is relied upon for the teaching of the aqueous dispersion of claim 1 and has been addressed above.
Regarding the limitations of wherein the close packing concentration (c*) is in the range of from 0.50 wt% to 3.5 wt% as recited in claim 14, 1.00 wt% to 2.5 wt% as recited in claim 15, and 1.25 wt% to 1.5 wt% as recited in claim 16, Gusek teaches a c* close packing concentration value of less than 3.8 wt% and encompasses the presently claimed ranges (P2, L13-14; and P7, L30-P8, L3).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With respect to claims 17-18, modified Gusek is relied upon for the teaching of the aqueous dispersion of claim 1 and has been addressed above.
Regarding the limitations of wherein the ionic strength is in a range of from about 0.05 M to 1 M as recited in claim 17 and from about 0.10 M to 0.80 M as recited in claim 18, modified Gusek teaches this limitation since Zhou, as discussed above in the rejection of claim 1, is relied upon for the teaching of the ionic strength of at least 20 mM (at least .020 M) and encompasses the presently claimed ranges (P16, L4-14).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 19, Gusek teaches a product (P2, L23-25).
Regarding the limitation of comprising the aqueous dispersion of claim 1 and a surfactant as recited in claim 19, modified Gusek is relied upon for the teaching of the aqueous dispersion of claim 1 and has been addressed above.
However, Gusek does not expressly disclose the product comprises a surfactant system.
Buchholt teaches aqueous dispersions comprising pectin-containing material from citrus pulp.  Sodium hexametaphosphate (surfactant system) is added to the dispersion (P9, L11-28; P16, L15-22; P41, L1-27; and P43, L3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Buchholt, to select sodium hexametaphosphate in the product of Gusek based in its suitability for its intended purpose with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Buchholt teaches obtaining optimum viscosity with the addition of sodium hexametaphosphate (surfactant system) (P41, L1-27), Gusek teaches using the citrus fiber preparation as a texturizer or viscosifier in the product (P2, L15-28; P8, L9-12, P9, L30-P10, L26; and P12, L23-30), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected results.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

With respect to claims 20 and 21, modified Gusek is relied upon for the teaching of the product of claim 19 and has been addressed above.
Regarding the limitations of wherein the surfactant system is in a range of from 0.1 to 50 wt.% of the product as recited in claim 20 and from 10 to 25 wt% of the product as recited in claim 21, modified Gusek teaches this limitation since Buchholt, as discussed above in the rejection of claim 19, is relied upon for the teaching of the surfactant system, and Buchholt teaches the dispersion comprises 0-50% of sodium hexametaphosphate and encompasses the presently claimed ranges (P41, L1-27; and P43, L3-6).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 24, modified Gusek is relied upon for the teaching of the aqueous dispersion of claim 1 and has been addressed above.
Regarding the limitation of wherein the methyl esterified galacturonic acid is at least 60 wt% of the galacturonic acid component as recited in claim 24, modified Gusek teaches this limitation since Buchholt, as discussed above in the rejection of claim 1, is relied upon for the teaching of the methyl esterified galacturonic acid content in the galacturonic acid component, and Buchholt teaches the pectic substances are processed which yields galacturonic acid component comprising at least about 3% methyl esterified galacturonic acid and encompasses the presently claimed range (P1, L22-P2, L5; P9, L11-17; and P16, L15-22).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 25, modified Gusek is relied upon for the teaching of the aqueous dispersion of claim 1 and has been addressed above.
Regarding the limitation of wherein the galacturonic acid component is at most 50 wt% relative to the amount citrus fibers as recited in claim 25, it is reasonable to assert that the citrus fibers described in Gusek comprise the claimed galacturonic acid component content since the instant specification indicates the citrus fibers were manufactured in accordance with WO 2012016190, which is the disclosure of Gusek and cited above, and the citrus fibers prepared from the method of Gusek comprise 8.9% (dry weight %) galacturonic acid and 30.7% (dry weight %) galacturonic acid (see paragraphs [0053]-[0054]; and P19, Table 1 of the instant specification).  Additionally, Gusek teaches the fibrous pecto-cellulosic citrus fiber component is prepared from pectinaceous and cellulosic material (P3, L7-16), and it is well understood that pectinaceous material of citrus fiber comprises galacturonic acid which is partially esterified as methyl ester.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gusek et al. WO 2012016190 (hereinafter “Gusek”) in view of Buchholt WO 9115517 (hereinafter “Buchholt”) and Zhou et al. WO 2010121492 (hereinafter “Zhou”) as applied to claim 19 above, and in further view of Mussawir-Key WO 2011138579 (hereinafter “Mussawir-Key”).
With respect to claims 22 and 23, modified Gusek is relied upon for the teaching of the product of claim 19 and has been addressed above.
Regarding the limitation of wherein the product comprising the surfactant system comprises 1 to 8 wt% of an inorganic salt as recited in claim 22 and the inorganic salt comprises MgSO4, Na2SO4, or a mixture thereof as recited in claim 23, modified Gusek does not expressly disclose this limitation.
Mussawir-Key teaches an edible composition comprising a base composition comprising fruit and/or vegetable matter with a fibrous matrix.  The base is aqueous, and the fibers may be from fruit and/or vegetables.  Saponified oil(s) and optionally one or more emulsifiers (surfactant system) may be introduced into the base along with 0.05% to 5.0% magnesium sulphate (MgSO4) by weight of the composition (Abstract; P1, L1-11; P2, L1-20; P5, L19-27; P6, L12-18; P6, L28-P7, L6; P8, L17-26; P8, L31-P9, L2; P10, L31-P11, L19; P12, L25-30; P16, L18-P17, L2; P18, L11-19 and 25-30; P19, L23-27; P25, L16-25; P26, L30-P27, L2; P27, L13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Mussawir-Key, to select magnesium sulphate based in its suitability for its intended purpose with the expectation of successfully preparing a stable, organoleptically desirable product. One of ordinary skill in the art would have been motivated to do so because Mussawir-Key and modified Gusek similarly teach preparations comprising aqueous dispersions including fruit fibers (Mussawir-Key: P7, L8-15; P8, L17-18; and P10, L20-29 and Gusek: P9, L1-21), Mussawir-Key teaches magnesium sulphate can be added to increase the thickening and/or gelling properties (P7, L3-6; P12, L27-30; and P19, L9-25), Gusek teaches the dispersion serves as a texturizer or viscosifier in the product (P2, L26-28; and P9, L1-5), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Response to Arguments
Applicant's arguments filed March 30, 2022 have been fully considered.
Due to the amendments to the claims, the 35 USC 112 rejections in the previous Office Action have been withdrawn (P5).  
Due to the amendments to the claims, the 35 USC 103 rejection of claims 1, 7, 10-18, 24, 25 over Gusek in view of Zhou and claims 19-23 over Gusek in view of Zhou and Mussawir-Key have been withdrawn.  Upon further searching and consideration, a new ground of rejection has been made.  As discussed above, Gusek in view of Buchholt and Zhou teach products and methods that are similar to those as presently claimed. 
Applicant’s arguments with respect to Gusek and Zhou have been fully considered, but they are unpersuasive.
Applicant argues Applicant submits the Office has failed to establish a prima facie case of obviousness. The Office impermissibly cherry picks elements from the prior art without regard to the different inventions in which they are found, the different bases for functioning, and therefore without regard to whether there is motivation to modify/combine or a reasonable expectation of success in doing so. The Office compounds this error by assuming its improper modification/combination of less than all of the elements from the prior art would have been obvious through routine optimization; this is both factually and legally incorrect.  Gusek alone, or in combination with Zhou, fails to render the claims obvious.  The Office relies on Gusek to teach a number of elements of the claimed aqueous dispersion, but acknowledges that it fails to teach at least the following recited limitations: [a] a galacturonic acid component that includes ". . . methyl esterified galacturonic acid, wherein the methyl esterified galacturonic acid being at least 30 wt% of the galacturonic acid component;" [b] the aqueous dispersion has an ionic strength of at least 0.01 M and a pH in a range of from 4.5 to 9.0, and [c] a rigidity of at most 3000 Pa/(wt %).  The Examiner fails to and does not attempt to show any evidence to support this assertion. Yet, the Office asserts that absent a showing of unexpected results, the claimed amount of methyl esterified galacturonic acid and rigidity would have been obvious. Applicant disagrees with this assertion and maintains that the Office has not established a prima facie case of obviousness. As such, the Office's assertions cannot be sustained based on the evidence of record, which fails to provide any disclosure of methyl esterified galacturonic acid being at least 30 wt% of the galacturonic acid component or a rigidity of at most 3000 Pa/(wt%). Because Gusek alone, or together with Zhou, is wholly silent with respect to features [a] and [c], a POSA would not have recognized and would not have optimized the amount of methyl esterified galacturonic acid or rigidity according to any teachings in Gusek and/or Zhou and obtain the claimed subject matter, or that optimization of said amounts of methyl esterified galacturonic acid and rigidity of at most 3000 Pa/(wt%) would necessarily result in the claimed aqueous dispersion. As discussed above, Gusek and Zhou are wholly silent with respect to recited features [a] and [c], let alone that such features surprisingly improve the inventive dispersions' rheological properties and properties of products that include the inventive dispersion.  Furthermore, the Office's failure to point to any teaching, suggestion, reasoning, or guidance in Gusek, Zhou, or otherwise to arrive at the claimed features [a] and [c] runs afoul of the Federal Circuit's ruling in In re Stepan Co., 868 F.3d 1342 (Fed. Cir. 2017). Such is the case here, where the Office Action points to various unrelated teachings in Gusek and/or Zhou (e.g., pulverizing/comminuting steps or use of processing aids/ionic salts) without any explanation as to how or why a POSA would somehow rely on such teachings to both select missing features [a] and [c] and modify/combine the cited references to arrive at the instant claims. In fact, the Office's only evidence showing a POSA would modify any amount of methyl esterified galacturonic acid or the rigidity is its own conjecture,3 which is insufficient to support a motivation via routine optimization. In contrast, a POSA would have no reason to arbitrarily select the recited amount of methyl esterified galacturonic acid of at least 30 wt% or rigidity of at most 3000 Pa/(wt%).  Accordingly, the fact that the Office has picked and chosen isolated variables without context to their relationship to arriving at features [a] and [c] is a strong indication that the Office, aided with the teachings of the present application, has used impermissible hindsight reconstruction in an attempted reverse engineering to arrive at the claimed invention. Applicant submits that the Office has failed to provide a reason to modify/combine Gusek and Zhou not reliant on ex post reasoning. Thus, for all the reasons outlined above, the cited references fail to teach or suggest recited features [a] and [c] (P5-P9).
Examiner disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the references is found within the references themselves as well as the knowledge generally available to one of ordinary skill.  As discussed above, Buchholt is relied upon for the teaching of the claimed methyl esterified galacturonic acid content (P1, L22-P2, L5; P9, L11-17; and P16, L15-22).  One of ordinary skill in the art would have been motivated to select any portions of the disclosed range of methyl esterified galacturonic acid, including the instantly claimed range, from the range disclosed in Buchholt because Gusek and Buchholt similarly teach citrus fiber material comprising pectinaceous material, Buchholt teaches the degree of the gelling properties of the composition depends on the proportion of the galacturonic acid residues which are in the methyl ester form (P3, L23-25), and Gusek teaches processing citrus pulp to obtain citrus fiber having improved properties (P2, L3-6; and P7, L26-29).  
Additionally, it is reasonable to assert that the citrus fibers described in Gusek comprise the claimed rigidity since the instant specification indicates the citrus fibers were manufactured in accordance with WO 2012016190, which is the disclosure of Gusek and cited above, and the citrus fibers prepared from the method of Gusek comprise a rigidity of 1651 Pa/wt% and 2502 Pa/wt% (see paragraphs [0053]-[0055]; and P19, Table 2 of the instant specification).  Further, the dispersion of modified Gusek would naturally display the claimed rigidity since modified Gusek, as shown above, teaches an aqueous dispersion that is substantially similar to the presently claimed aqueous dispersion, absent any clear and convincing evidence to the contrary.  Applicant is reminded as set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues Gusek fails to teach or suggest feature [b] "wherein:. . said aqueous dispersion has an ionic strength of at least 0.01 M [and] a pH in a range of from 4.5 to 9.0." To cure this deficiency in Gusek, the Office relies on Zhou, but to no avail because Zhou expressly teaches away4 from the combined properties.  Indeed, Zhou discloses dispersing "water-insoluble solid particles in an aqueous composition," but contrary to the instant claims, Zhou does not teach or suggest an aqueous dispersion that includes citrus fibers and having the combination of an ionic strength of no less than 0.01 M and pH of 4.5-9.0. To the extent Zhou teaches a combination of ionic strength and pH at all, Zhou expressly requires that the combination of these properties in its invention is at a pH of 4 or lower and an ionic strength of at least 20 mM with respect to ethylcellulose particles. See id., 18:19-22. As such, Zhou expressly teaches away from the claimed pH of 4.5-9.0, which significantly exceeds the pH of 4 or lower required by Zhou. Zhou requires a pH of 4 or lower in combination with an ionic strength of at least 20 mM to obtain good foam stability and a zeta-potential below 25 millivolts.  Because Zhou expressly teaches away from the recited pH of 4.5-9.0, a POSA would not be motivated to modify or combine Gusek based on any teaching of Zhou to arrive at the claimed combination of an ionic strength of at least 0.01 M and pH of 4.5-9.0. Additionally, there would be no motivation select the claimed pH 4.5 to 9.0 range as such a modification, as the Office proposes, would render Zhou inoperable for its intended purpose.  As expressly stated above, raising the pH to the recited 4.5-9.0 range would result in a zeta-potential that is above 25 millivolts, resulting in poor stability for Zhou's inventive foams. For this same reason, there is also no reasonable expectation of success in modifying/combining the cited references. Accordingly, Gusek, alone or together with Zhou, fails to teach or suggest feature [b] of the instant claims (P9-P10).
Examiner disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the references is found within the references themselves as well as the knowledge generally available to one of ordinary skill.  As discussed above, Buchholt is relied upon for the teaching of the pH range (P9, L11-28; P13, L12-14; P16, L15-22; and P21, L14-17).  One of ordinary skill in the art would have been motivated to select any portions of the disclosed pH range, including the instantly claimed range, from the range disclosed in Buchholt because Gusek and Buchholt similarly teach citrus fiber material comprising pectinaceous material, Buchholt teaches within this pH range the stability of the pectin is high (P13, L12-14; and P21, L14-17), and Gusek teaches processing citrus pulp as well as including processing aids, such as acids and bases, to tailor the properties of the final product and obtain citrus fiber having improved properties (P2, L3-6; and P7, L7-10, 12-13, and 26-29).
Additionally, one of ordinary skill in the art would have been motivated to select any portions of the disclosed range of ionic strength, including the instantly claimed range, from the range disclosed in Zhou because Zhou and Gusek similarly teach preparing and utilizing aqueous dispersions of citrus fibers, Gusek and Zhou similarly teach dissolving NaCl and CaCl2 in the aqueous preparation (Gusek: P9, L6-21 and 28-33 and Zhou: P1, L7-9; P18, L13-16; and P25, L30-P27, L18), Zhou discloses the introduction of the water-soluble salt alters the surface charge of the colloidal particles and stabilizes the final product (P18, L24-P19, L6), and Buchholt teaches binding of the pectic substances is enhanced by the presence of ions in the composition (P2, L31-33; and P14, L21-25).  Applicant is reminded as stated in MPEP 2145 III., “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.” In re Keller, 642 F.2d 413, 425 (CCPA 1981). See also In re Sneed 710 F.2d 1544, 1550 (Fed. Cir. 1983) (“[I]I is not necessarily that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) (“Combining the teachings of references does not involve the ability to combine their specific structures.”).
Applicant argues the cited references fail to teach or suggest feature [d] of the recited claims" citrus fibers contain soluble fibers (SF) and insoluble fibers (IF), wherein a weight ratio IF: SF is between 99.0:1.0 and 70.0 :30.0. Gusek and Zhou are wholly silent with respect to citrus fibers containing soluble fibers and insoluble fibers, let alone having a weight ratio IF:SF between 99.0:1.0 and 70.0:30.0. While the Office argues Zhou teaches weight percent ranges of water-soluble thickening agents (0.001-5.0 wt%) and water-insoluble thickening agents (0.01-10 wt%), Zhou does not teach citrus fibers containing both soluble fibers and insoluble fibers. Instead, Zhou teaches its water-soluble thickening agents include various polysaccharide gums, protein such as gelatin, or other polymers (e.g., polyvinylpyrrolidone, polyvinyl alcohol, and polyethylene glycol). Zhou, 10:30- 11:2. Despite Gusek and Zhou's silence with respect to citrus fibers containing SF and IF in a weight ratio between 99.0:1.0 and 70.0:30.0, the Office simply concludes, without fully explaining its logic, that it would be obvious to a POSA "to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references. As noted above, Zhou does not teach water-soluble citrus fibers. Accordingly, a POSA would find no motivation, reason, or guidance in Gusek or Zhou to arrive at the recited feature [d] because both Gusek and Zhou are devoid of any teaching or suggestion of citrus fibers contain[ing] soluble fibers (SF) and insoluble fibers (IF), wherein a weight ratio IF: SF is between 99.0:1.0 and 70.0:30.0. Accordingly, the cited references further fail to teach or suggest recited feature [d] (P10-P11).
Examiner disagrees. As discussed above, it is reasonable to assert that the citrus fibers described in Gusek comprise the claimed ratio of insoluble fibers to soluble fibers since the instant specification indicates the citrus fibers were manufactured in accordance with WO 2012016190, which is the disclosure of Gusek and cited above, and the citrus fibers prepared from the method of Gusek comprise 81.7% insoluble fiber and 7.0% soluble fiber (IF:SF of 92.1:7.9) as well as 84.8% insoluble fiber and 4.0% soluble fiber (IF:SF: of 95.5:4.5) (see paragraphs [0053]-[0054]; and P19, Table 1 of the instant specification).  Additionally, Gusek teaches the fibrous pecto-cellulosic citrus fiber component is prepared from pectinaceous and cellulosic material (P3, L7-16), and it is well understood that these materials comprise both insoluble fiber and soluble fiber.  Further, while Zhou does not disclose all the features of the presently claimed invention, Zhou is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
Applicant argues Mussawir-Key does not cure the deficiencies of the rejection based on Gusek in view of Zhou, and is not relied upon for doing so (P12).
Examiner disagrees.  Even though Mussawir-Key does not disclose all the features of the presently claimed invention, Mussawir-Key is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, incorporating an inorganic salt (MgSO4) into preparations comprising aqueous dispersions to increase the thickening and/or gelling properties (P7, L3-6; P12, L27-30; and P19, L9-25), and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793